IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WYSLER MURAT LARAME,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3457

DEPARTMENT OF REVENUE
AND ROSELINE LEGER,

      Appellees.

_____________________________/

Opinion filed March 22, 2016.

An appeal from an order of the State of Florida, Division of Administrative
Hearings.
James H. Peterson, III, Judge.

Marina R. Taylor, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee Department of Revenue.




PER CURIAM.

      DISMISSED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.